
	

113 HRES 24 IH: Expressing the deep disappointment of the House of Representatives in the enactment by the Russia Government of a law ending inter-country adoptions of Russian children by United States citizens and urging the Russia Government to reconsider the law and prioritize the processing of inter-country adoptions involving parentless Russian children who were already matched with United States families before the enactment of the law.
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mrs. Bachmann (for
			 herself, Ms. Bass,
			 Mr. Fitzpatrick,
			 Ms. Jackson Lee,
			 Mr. Burgess,
			 Mr. Tiberi,
			 Mr. Brady of Texas,
			 Mr. Nunnelee,
			 Mr. Franks of Arizona,
			 Mr. Aderholt,
			 Mr. Marino,
			 Mr. Huizenga of Michigan, and
			 Mr. Palazzo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the deep disappointment of the
		  House of Representatives in the enactment by the Russia Government of a law
		  ending inter-country adoptions of Russian children by United States citizens
		  and urging the Russia Government to reconsider the law and prioritize the
		  processing of inter-country adoptions involving parentless Russian children who
		  were already matched with United States families before the enactment of the
		  law.
	
	
		Whereas United Nations Children's Fund (UNICEF) estimates
			 that there are 740,000 children in Russia living without parental care;
		Whereas the Ministry of Science and Education of Russia
			 estimates that 110,000 children live in state institutions in Russia;
		Whereas the number of adoptions by Russian families is
			 modest, with only 7,400 domestic adoptions in 2011 compared with 3,400
			 adoptions of Russian children by families abroad;
		Whereas, on December 28, 2012, Russian Federation
			 President Vladimir Putin signed into law legislation entitled “On Measures
			 Concerning the Implementation of Government Policy on Orphaned Children and
			 those without Parental Care”, which includes language that permanently bans
			 adoptions of Russian children by United States citizens;
		Whereas a spokesman for President Putin, Dmitry Peskov,
			 announced that the law is to take effect on January 1, 2013, thereby abrogating
			 the bilateral agreement between Russia and the United States that entered into
			 force on November 1, 2012, and requires both countries to provide one year
			 notice of intent to terminate the agreement;
		Whereas 46, and possibly more, inter-country adoptions of
			 Russian children by United States families have already received a final
			 adoption decree from the Russia judicial system, and hundreds of other United
			 States families are in the process of adopting Russian children;
		Whereas United Nations Children's Fund released a
			 statement urging the Russia Government to ensure that “the current plight of
			 the many Russian children in institutions receives priority attention” and that
			 the Russia Government consider alternatives to institutionalization including
			 “domestic adoption and inter-country adoption”;
		Whereas the United Nations, the Hague Conference on
			 Private International Law, and other international organizations have
			 recognized a child’s right to a family as a basic human right worthy of
			 protection;
		Whereas the Christian Alliance for Orphans reports that
			 United States families have opened their homes to more than 179,000 orphans
			 from overseas in the last 20 years;
		Whereas after China and Ethiopia, Russia is the third most
			 popular country for United States citizens who adopt internationally;
		Whereas adoption, both domestic and international, is an
			 important child protection tool and an integral part of child welfare best
			 practices around the world, along with prevention of abandonment and family
			 reunification; and
		Whereas more than 60,000 Russia-born children have found
			 safe, permanent, and loving homes with United States families over the last two
			 decades: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)affirms that all
			 children deserve a permanent, protective family;
			(2)values the long
			 tradition of the United States and Russia Governments working together to find
			 permanent homes for unparented children;
			(3)disapproves of the
			 Russia law ending inter-country adoptions of Russian children by United States
			 citizens because it primarily harms vulnerable and voiceless children;
			 and
			(4)strongly urges the
			 Russia Government to reconsider the law on humanitarian grounds, in
			 consideration of the well-being of parentless Russian children awaiting a
			 loving and permanent family, and prioritize the processing of inter-country
			 adoptions of Russian children by United States citizens that were initiated
			 before the enactment of the law.
			
